Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al.(2015/0279263).
Kim et al.(2013/0162506).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “one 10bifurcated terminal of a bifurcated end of the bifurcated COF is connected to the OLED panel connection area, and the other bifurcated terminal of the bifurcated end of the bifurcated COF is connected to the touch panel connection area; the other end of the bifurcated COF is connected to a main flexible printed circuit FPC; and a chip of the bifurcated chip on film COF is a touch and display driver chip”, with all other limitation cited in claim.

9.  “one bifurcated terminal of a bifurcated end of the bifurcated COF is connected to the OLED panel connection area, and the other bifurcated terminal of the bifurcated end of the bifurcated COF is connected to the touch panel connection area; the other end 25of the bifurcated 
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on MONDAY through FRIDAY  8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

INSA  SADIO
Primary Examiner
Art Unit 2628

/INSA SADIO/Primary Examiner, Art Unit 2628